IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-40804
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MARIA LUISA TORRES-MEZA,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. B-00-CR-94-1
                          --------------------
                             April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Maria Luisa Torres-Meza appeals the sentence imposed

following her guilty-plea conviction for re-entering the United

States illegally after deportation in violation of 8 U.S.C.

§ 1326.   Torres argues that in view of the Supreme Court's recent

decision in Apprendi v. New Jersey, 120 S. Ct. 2348, 2362-63

(2000), her sentence should be vacated because it exceeds the

two-year statutory maximum sentence for a violation of 8 U.S.C.

§ 1326(a).     Torres acknowledges that her argument is foreclosed

by Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998),

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-40804
                               -2-

and states that she is raising the issue to preserve it for

possible Supreme Court review.   Torres’ argument is foreclosed by

Almendarez-Torres, 523 U.S. at 235.

     AFFIRMED.